Title: To James Madison from Anthony Merry, 15 August 1804
From: Merry, Anthony
To: Madison, James



Sir,Philadelphia August 15th. 1804.
I have had the Honor to receive your Letters of the 3rd, 7th, and 23rd. of last Month, with their several Inclosures.
In order to reply to them, it was necessary, Sir, for me to apply for Information on the different Subjects of their Contents to His Majesty’s Consul General at New York, and to the Captains of His Majesty’s Ships against whom the Complaints which you have stated to me are made; and since the Reports from those Officers reached me I have been prevented till now by Indisposition from having the Honor to communicate them to you, and to answer the several Particulars noticed in your Letters: but I was able, happily before my Indisposition took place, to pay otherwise the earliest Attention to your Representations, by transmitting an Account of them to my Government.
Your Letter of the 3rd. July relates to the Points which were at that Time in Discussion between us touching the Breach of Neutrality committed by the Mayor of New York, and represented by me, in causing a prohibitory Order to be issued to the Pilots to carry His Majesty’s Ships out of that Port, and respecting the Proceedings, complained of by you, of the King’s Officers in regard to the British Ship Pitt, which latter you state as comprising Three distinct Offences—“1st. a Violation of the Health Regulations of the Port, including a Resistance to the Officer of the State in the Execution of his Duty, 2dly. a Violation of the Revenue Laws of the United States, including a like Resistance, with insulting Language, to their Officer in the Execution of his Duty, 3dly. the taking by Force, from a Ship within the Jurisdiction of the United States, of a Number of Persons under the Protection of the Laws, and with a View to strengthen a hostile Armament to be used against a Nation in Amity with the United States”—upon which several Points you have adduced as Proofs the Documents that accompanied your Letter, and have added various Observations, which you have thought proper to conclude with a Menace of Measures of Precaution which the Government of the United States will be obliged to adopt in the Event of Satisfaction and Remedy not being obtained for the Injuries and Grievances which have made the Subject of your Representations.
In Addition, Sir, to the Proof, which I had the Honor to transmit to you in my Letter of the 28th. June of the Mayor of New York having had sufficient Notice and Knowledge, at the Time he issued the prohibitory Order to the Pilots, of the Intention of His Majesty’s Officers to proceed immediately to Sea, I now inclose a Copy of another Letter which the King’s Consul General at New York addressed to the Mayor in the Afternoon of the same Day of the Date of that to which I have alluded, inclosing Captain Bradley’s Answer to the Communication he had received from the Consul General of the Mayor’s Notice to the latter on the Subject of his Detention. The Consul General had not transmitted to me this Sequel to his Correspondence with that Magistrate when I had the Honor of writing to you on the 28th. June, supposing, as I equally had flattered myself, that his first Communication (of which a Copy was inclosed in that Letter) would have been sufficient to prove to you that the Mayor had been apprized of the Intention of the King’s Officers to proceed immediately to Sea when he took upon himself to endeavour to prevent it in order to favor the Departure of the Ships belonging to the King’s Enemies. But, Sir, since you are pleased to consider that that Communication was conceived in Terms not a little inexplicit, I trust that the Notice which followed it, as fast as it was physically possible, will not be regarded by you as liable to the same Objection. You have, however, thought proper to justify the Mayor’s Conduct on another Ground—that of a Suspicion of His Majesty’s Officers violating the Law in every Instance because they had just given Proof of, what you are pleased to term, their Audacity and Contempt for Law, in their Proceedings in regard to the Ship Pitt. This Accusation can certainly only apply to the Officers of His Majesty’s Ships Cambrian and Driver who were then at Staten Island, or, more properly, to those of the Cambrian alone, who were only concerned in the Transaction. Nevertheless, the prohibitory Order was extended equally to His Majesty’s Ship Boston which had just arrived in Sandy-Hook Bay, and, as the Captain of that Ship was informed, was conveyed to the Pilot he had on board in a Boat hired by the French Frigates—Circumstances which altogether seem to afford evident Proof that the Order in question had no Reference to the Suspicion upon which you have wished to justify the Mayor’s Conduct, and that it was in Fact, what I at first represented it to be, a manifest Breach of Neutrality on his Part.
As a Matter connected with the foregoing Subject, I will have the Honor to advert in this Place to the Circumstance stated in your Letter of the Mayor having revoked the prohibitory Order to the Pilots the Day after it had been issued. The Extracts I inclose of the Answers I have received from His Majesty’s Consul General at New York and from the Captains of the King’s Ships in question shew, 1st. that His Majesty’s Ships Cambrian and Driver had been removed, at great Risk, by their own Officers before the Return of the Pilots, 2dly. that, instead of any formal and written Revocation of the Order on the Part of the Mayor, their Return was only in Consequence of their own Wish not to be deprived of the Benefit of piloting the Ships, and of their Solicitation to the Mayor to that Effect, which was only acceded to after the French Consul had given his Consent, 3dly. that the Counter-Order sent to the Pilot on board the Boston Frigate, not by the Mayor’s Directions, but by those of the Wardens of the Port, was not received on board that Ship till the 22nd. of June; Three Days after the prohibitory Order had been notified.
And, as a Matter also connected with the same Subject, I will here take the Liberty to refer you, as a Refutation of the Charge you have been pleased to bring against the King’s Officers of their Intention to proceed to Sea immediately being merely fictitious, first, to the Circumstance above-mentioned of their removing their Ships themselves at great Risk as far as it was practicable, and next to the Reasons which are explained in the same Inclosures for their unavoidable Detention afterwards in Sandy-Hook Bay.
In regard to the first Offence stated in your abovementioned Letter to have been committed by His Majesty’s Officers as comprized in their Proceedings with respect to the Ship Pitt, vizt. a Violation of the Health Regulations of the Port, I have only to observe that the Document relating to this Point which you have transmitted to me acknowledges the Apology to have been made for it which I alleged in my first Answer on this Subject.
With respect to the second Offence—that of the Violation of the Revenue Laws of the United States—I have, in Addition to the Declaration of the King’s Officers on this Subject which was inclosed in my former Letter, now to beg Leave to refer you to the further Explanation on this Head contained in the inclosed Extract (No. III) of Captain Bradley’s further Report to me, which states, that he had found on a more minute Inquiry, that upon the Lieutenant on board the Ship Pitt, being informed that the Revenue Officer was along Side, Directions were given immediately for the King’s Boats to be moved so as that that Officer might meet with no Interruption in the Execution of his Duty.
The third Offence, although comprehending other illegal Ingredients, is said to consist principally of the Impressment, for hostile Service, of Persons within the Jurisdiction, and consequently under the Protection, of the United States. On this Head I am able to confirm, by my own Knowledge of Facts during the Time I resided as His Majesty’s Consul in a Port of Spain, what Captain Bradley has alleged to me, that it has always been the Practice for His Majestys Officers to impress British Subjects from British Ships in all foreign Ports, and to demand them out of foreign Ships, without any Complaint ever having been made by the foreign Government. The same Practice was, I can say, also followed by the Officers commanding French, Danish, and Swedish Ships of War, when they arrived at the Port where I resided.
But you have been pleased, Sir, to consider the lastmentioned Offence also in Two other Lights—1st. in its Relation to the Individuals to whose personal Rights Violence has been offered, 2dly. to the Law of Nations, which forbid[s] the United States as a neutral Party to permit a belligerent Party to augment the Force of their Vessels within the neutral Limits. As to the first of the above mentioned Points, I may, I think, be allowed to observe, that if the Individuals to whom the Violence is said to have been offered have any Complaint to make, they can address it, With full Hope of obtaining Justice, to their own Government: but it appears, Sir, from one of Captain Bradley’s Reports to me, that the Persons taken from the Ship Pitt, instead of complaining, entered immediately as Volunteers for His Majesty’s Service. As to the second Relation in which you have considered the foregoing Offence, and in which you have annexed to it so great an Importance, I have the Honor to observe to you, that the Chargé d’Affaires of the French Republic can with a very ill Grace form any Complaint upon the Proceedings of the Kings Officers when he can hardly be ignorant of what Captain Bradley states in the inclosed Extract of one of his Reports to Consul General Barclay, and of what I am otherwise assured to be a Fact, though it has been impossible to procure legal Evidence of it, that the very Ships of his Nation now at New York have increased their Force since their Arrival at that Port, and particularly when he must be well acquainted with the Measures pursued to recruit the Ship’s Company of the French Frigate La Poursuivante which refitted during the last Winter at Baltimore. The Proceedings of the Officers of that Frigate were so public and notorious as to have given Room for the Publication of them in some of the Prints of the United States, and particularly in those of the City of Baltimore, in which they have been discussed at considerable Length. It is to be collected from them, and I have every Reason to believe from the Information I was otherwise able to procure on the Subject, during my Stay in that City, that the Officers of the abovementioned Frigate not only pressed French Seamen out of a French Merchant Ship lying at one of the Wharfs, but that they boarded forcibly, and with particular Marks of Violence, for the same Purpose, a Spanish Ship lying in the same Situation, and that with their Marines under Arms they were permitted to parade the Streets of the City, both by Day and Night, and seize upon every Frenchman who had the Appearance of being a Seaman, and whom they chose to denominate Deserters. The Proof afforded by the Publications alluded to might be considered as vague, and I should not have cited them, had not the Accusations they contain called forth a Publication, of which I have the Honor to inclose a Copy, on the Part of M. Sotin the French Commissary at that Port, in which the Transactions in question are avowed in such a Manner as to afford a reasonable Belief that they took place to the full Extent I have mentioned. The Proceedings in question, instead of being opposed, appear to have been authorized by the Magistrates of Baltimore, and if they were known to the American Government, they certainly did not produce the same Measure to prevent that Ship from proceeding to Sea, as was employed against His Majesty’s Ships at New York. At all Events, if any Responsibility can with Propriety attach to His Majesty’s Government towards the United States, for that which the latter may be considered to owe to the French Republic, for the Consequences which may ensue from the supposed Augmentation of the Force of the King’s Ships at New York, I can safely trust to the known Candor and Sentiments of Justice of the Government of the United States, to allow that the same Responsibility ought to take place for the British Vessels of which an Account has been given in the public Prints as having been captured by La Poursuivante Frigate in her Passage from Baltimore to France. But, Sir, You will observe it to be stated in the Inclosure No. V that only Eleven Men were in Fact retained out of the Number pressed from the Ship Pitt, and that others who were on board His Majesty’s Ship Cambrian, and who had appeared to be Citizens of the United States, having been discharged, the Force of that Ship cannot be considered to have been augmented during her Stay at New York.
Your same Letter, Sir, of the 3rd. of July contains the Representation of another Matter of Importance, on which the Chargé d’Affaires of the French Republic had addressed the Government of the United States, by complaining of the unfair Use made of the American Ports by His Majestys Ships of War for pursuing more advantageously Hostilities and Captures against the Vessels of his Nation, and I have seen, Sir, with the greatest Pain what you state to have been his Allegations supported by your own Observations on the Subject. The Object of the Arrival at New York of His Majesty’s Ships Cambrian and Driver has been explained to you in the Papers transmitted with my former Correspondence upon this Occurrence. His Majesty’s Ship Boston put in there for some necessary Supplies in her Way to Halifax, after a long Cruize on the Southern Coasts of the United States. They found in the Port of New York Two French Frigates of a Force equal to that united of those Three Ships, notwithstanding which, one of the latter (the Driver) was detached to Halifax. It will therefore, I imagine, hardly be allowed, as it cannot be supposed to have been alleged by the French Chargé d’Affaires, that the Ships of his Nation were blockaded by an inferior Force. The Contents of the Inclosures Nos. II, III and IV, shew that the King’s Ships proceeded to Sea as soon as it was practicable for them so to do. It is certain that they have since continued cruizing in the Vicinity of the Port of New York: but that Port being the Resort of a principal Part of the British Trade to the United States, and the same to which His Majesty’s Packet-Boats are constantly destined with the Correspondence between Great Britain and America (in the safe and regular Conveyance of which the latter has an equal Interest with the former Country) is it to be expected that the King’s Ships, sent on Purpose for the Protection of that Trade and that Intercourse between the Two Countries, should abandon such important Objects whilst an Enemy’s Force is lying in the Port which would certainly never lose the Opportunity of intercepting the Communication? I trust Sir, that these Observations, which I have the Honor to lay before you, will be a sufficient Reply both to the Representation on this Head of the Chargé d’Affaires of the French Republic, and to the Remarks with which you have thought proper to support it.
I shall wait, Sir, for Instructions from my Government to make an Answer to the further serious Observations on this Subject altogether, and to the still more serious Menace which you have been induced to add towards the Conclusion of your Letter of the 3rd. of July: but I cannot refrain from expressing to you the deep Concern it has given me to have seen so much Pains taken throughout the Transaction in question, and particularly in your Correspondence on the Subject, to criminate the Kings Officers and magnify their Offences beyond the Measure which the real State of Facts and the Circumstances of the Case would seem to warrant.
Your Letter of the 7th. of July relates—1st. to the Circumstances which attended the Attempts made to arrest Lieutenant Pigot of His Majesty’s Ship Cambrian, 2dly. to the Impressment by His Majesty’s Ship Driver of several Individuals out of the American Ships Young Factor and Diligence, 3dly. to the supposed Proceedings of His Majesty’s Ship Boston in regard to the American Brigantine Rolla, and concludes with Observations which you have thought proper to make upon those Proceedings.
The Inclosure No. III contains Captain Bradley’s Reply to the first of the above mentioned Points.
As to the second, I have not as yet received an Answer from the Captain of His Majesty’s Ship Driver, that Vessel having been sent to Halifax.

With respect to the third, I beg Leave to refer you to Captain Douglas’s Answer upon it in the Inclosure No. IV, as well as to what is stated further in regard to it in the other Inclosures, by all which you will see that the Fact is positively denied.
And as an Answer to the Observations which you have been pleased to subjoin to your Representation upon the foregoing Proceedings, I must beg Leave to refer you to what I have already had the Honor to state in this Letter respecting the Necessity of His Majestys Ships continuing to cruize in the Vicinity of the Port of New York as long as a French Force shall be lying in that Port, and to what is further explained in the inclosed Answers, No. III and IV from the Officers commanding those Ships upon the Accusations which you have thought proper to bring forward against them.
Your letter of the 23rd. of July contains a Complaint upon the Impressment of Six of His Majesty’s Subjects out of the American Ship Diana by His Majesty’s Ship Cambrian, with Remarks which you have thought it not improper to make upon the Legality of impressing Persons, although British Subjects, of the Description that the Individuals in question are said to be in the Deposition inclosed in your Letter, as well as upon the fresh Violation which has taken place in this Instance by the Kings Ship of the Immunity of the Flag of the United States.
Permit me, Sir, to say, in Reply to your lastmentioned Letter, that I cannot take upon myself to discuss with a foreign Government the Legality of His Majesty’s Officers impressing any particular Description of His Subjects, and, in regard to the pretended Immunity of the Flag of the United States, when on board Merchant Vessels, of its protecting British Subjects against being taken for the Service of their own Country as well as every other Class of Individuals who may be found under that Flag, that this being a Point to which His Majesty’s Government has not as yet, to my Knowledge, acceded, the King’s Officers must continue to follow their Instructions by observing, as to this matter, the same Practice in regard to American Merchant Vessels on the high Seas, as with Respect to those of every other Nation, until a particular Agreement shall have taken place on this Subject between His Majesty’s Government and that of the United States. I beg Leave, Sir, to apply this Observation not only to the Case mentioned in your Letter of the 23rd. of July, but generally to those where there has been Question of the Impressment of British Subjects out of American Merchant Ships.
I am sorry, Sir, that the Anxiety you have manifested to avail yourself of the smallest Circumstance that could be brought forward against His Majesty’s Officers, and to give the highest Colouring to their supposed Offences, should have rendered it Necessary for me to trouble you with this long Detail in order to shew that, although their Conduct in regard to the Ship Pitt may have been irregular in some Respects, their general Proceedings, of which you have complained in the Letters to which I have now the Honor to reply, do not warrant the Inferences which you have been pleased to draw from them. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
